Citation Nr: 1018205	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the disability rating for status post medial 
meniscectomy of the right knee with traumatic arthritis was 
properly reduced from 40 percent to 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which reduced the disability rating for 
the Veteran's service-connected status post medial 
meniscectomy of the right knee with traumatic arthritis from 
40 percent to 10 percent.


FINDING OF FACT

Improvement in the Veteran's service-connected status post 
medial meniscectomy of the right knee with traumatic 
arthritis was not adequately demonstrated by the evidence of 
record at the time of the August 2006 rating decision 
reducing the disability rating from 40 percent to 10 percent.  


CONCLUSION OF LAW

The 40 percent rating for status post medial meniscectomy of 
the right knee with traumatic arthritis was not properly 
reduced.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.344 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in May 2006, March 2007, and 
September 2007, the RO provided notice required under the 
VCAA.  The September 2007 notice letter informed the Veteran 
as to disability ratings and effective dates.  

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claim was readjudicated by the 
RO in September 2007, after proper VCAA notice was provided 
and after the Veteran had an opportunity to respond.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Reduction

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

In this case, service connection for residuals of a right 
knee injury was awarded in an August 1992 rating decision.  A 
10 percent rating was assigned, effective from May 19, 1992.  
In July 1994 the Veteran filed a claim for an increased 
rating and in a December 1994 rating decision, the RO denied 
entitlement to a rating in excess of 10 percent for right 
knee degenerative arthritis.  In November 1999 the Veteran 
again filed a claim for entitlement to an increased rating 
for his right knee disability.  In a June 2001 rating 
decision, the RO denied a rating in excess of 10 percent for 
status post medial meniscectomy of the right knee with 
traumatic arthritis.  Although the Veteran filed a notice of 
disagreement in August 2002, the year time limit to file a 
notice of disagreement had already passed and in a September 
2002 letter, the RO explained to the Veteran that his August 
2002 notice of disagreement was untimely and could not be 
accepted as such.

In April 2003 the Veteran again filed a claim for an 
increased rating for his right knee disability.  In an August 
2004 rating decision, the RO granted an increased rating of 
40 percent, effective October 3, 2003, the date of VA 
treatment records showing difficulty walking due to advanced 
osteoarthritis of the right knee, with recommended total knee 
replacement.  Thus, a 40 percent disability rating was in 
effect for less than 5 years at the time of the rating 
decision reducing the rating to 10 percent.  Nevertheless, 
the evidence must demonstrate improvement in the disability 
to justify the reduction.

A VA examination dated in June 2004 revealed constant right 
knee pain of 10/10 severity.  The Veteran reported constant 
swelling and the ability to walk only 20 feet before 
experiencing significant pain.  There was no subluxation or 
dislocation, but the Veteran reported giving way secondary to 
pain.  Range of motion of the knee was from zero to 120 
degrees.  There was no varus or valgus instability.  But, 
there was pseudo laxity in valgus stress secondary to medial 
collapse.  There were palpable osteophytes in the medial 
joint, with medial joint line tenderness.   There was some 
mild patellofemoral crepitus.  There was no anterior or 
posterior instability.  The Veteran was noted to walk with a 
severely antalgic gait.  The diagnosis was severe and 
increasing traumatic arthritis of the knee.  The 40 percent 
rating was granted despite the good range of motion and lack 
of significant instability because of severe degenerative 
joint disease with severe pain, weakness, and lack of 
endurance that significantly impairs the Veteran's inability 
to function.  The 40 percent rating was granted by analogy to 
the criteria for nonunion and loose motion of the tibia and 
fibula requiring brace, which was believed to be more closely 
approximate to the current impairment of function.

The Veteran underwent a VA examination in April 2006.  The 
report of that examination notes that the Veteran needs a 
cane intermittently and frequently for walking.  He is only 
able to stand for 15 to 30 minutes and walk for 1/4 mile.  
There was no deformity of the right knee but there was giving 
way.  There was no instability but there was pain.  There was 
no stiffness, weakness, dislocation, subluxation, or locking.  
Effusion was present.  The Veteran's gait was described as 
exhibiting poor propulsion.  There was no evidence of 
abnormal weight bearing.  Range of motion of the right knee 
showed five to 130 degrees of flexion.  There was pain from 
zero to 5 degrees.  There was no loss of a bone or part of a 
bone and there were no dislocations.  There was no 
inflammatory arthritis or joint ankylosis.  In sum, the 
examiner stated that there was painful movement of the right 
knee.  There was no clicking or snapping, or grinding or 
instability, but there was meniscus abnormality.  McMurray's 
test was negative.  X-ray studies showed severe decrease in 
the joint space with little joint space remaining.  There was 
osteophyte formation present both medially and laterally in 
the patella, with decrease in femoropatellar joint space.  A 
small joint effusion was noted.  The impression was 
significant change of the knee with joint effusion.  

In a May 2006 rating decision, the RO proposed to reduce the 
evaluation of the Veteran's service-connected status post 
medial meniscectomy of the right knee with traumatic 
arthritis from 40 percent to 10 percent, based upon the 
significant improvement shown at the April 2006 VA 
examination.  A letter dated in May 2006 was sent to the 
Veteran explaining the proposal.  The Veteran was notified 
that he had 60 days to provide evidence that shows why such 
action should not take place.

In an August 2006 rating decision, the RO reduced the 
disability rating for the Veteran's service-connected status 
post medial meniscectomy of the right knee with traumatic 
arthritis from 40 percent to 10 percent based upon the 
findings of the VA examination in April 2006 of the right 
knee disability.  Specifically, it was noted that the Veteran 
had range of motion from 5 to 130 degrees with no instability 
and no additional functional loss due to pain or factors 
related to incoordination, fatigability, weakness, or lack of 
endurance.  The Veteran filed a notice of disagreement with 
the reduction and in March 2007, a statement of the case was 
issued, continuing the 10 percent rating.  

Based on the foregoing evidence, the Board cannot conclude 
that a preponderance of the evidence establishes that 
improvement has been demonstrated with regard to the 
Veteran's service-connected right knee disability.  In so 
finding, the Board notes that the record also contains a 
report of a VA examination in June 2004, which indicates that 
range of motion was to 120 degrees with no note of increased 
weakness, incoordination or lack of endurance following 
repetition.  McMurray's and varus and valgus testing were all 
negative in previous examinations as well.  At the prior 
examinations in June 2004, December 2002, and March 2001, the 
Veteran reported similar symptoms to those he reported in 
April 2006, including constant pain and swelling, and the 
findings all show severe degenerative disease, with no X-ray 
evidence of improvement, only worsening.  The Veteran was a 
candidate for a total knee replacement since 2004 and only in 
February 2007 did he personally decide not to undergo the 
procedure, due to unrelated breathing problems.

In short, the April 2006 examination report does not reflect 
improvement in the Veteran's condition, particularly when 
compared to the prior VA examination reports.  There is 
little change with regard to the Veteran's symptoms and range 
of motion testing results were very similar.  Moreover, the 
April 2006 examiner noted additional positive findings, 
including repeated effusions and significant effects on the 
Veteran's employment.

Accordingly, restoration of a rating of 40 percent for the 
Veteran's service-connected right knee disability is 
warranted.


ORDER

Entitlement to a restoration of a 40 percent rating for 
status post medial meniscectomy of the right knee with 
traumatic arthritis is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


